Citation Nr: 1228435	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  07-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. W.Y., and K.B.




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988 and from June 1989 to July 2002.  He died in May 2006.  The appellant is the Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appellant testified at an April 2010 Travel Board hearing and the hearing transcript has been associated with the claims file.  In an August 2011 letter, the appellant was informed that the Veterans Law Judge who presided over the April 2010 hearing had retired from the Board and was offered the opportunity to testify at another hearing.  In response, the appellant indicated that she wanted to appear at a hearing before a Veterans Law Judge via video conference at the RO.  The Board remanded the case for a videoconference hearing in February 2011.  The appellant testified at a December 2011 videoconference hearing before the undersigned Veterans Law Judge, and a copy of that hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran died in May 2006.  The certificate of death and coroner's report identify the immediate cause of death as acute necrotizing pancreatitis due to or as a consequence of hepatopancreatic duct obstruction due to or as a consequence of impacted chloedocholithiasis. 

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), gastroesophageal reflux disease (GERD), lumbar myofascial strain, left knee retropatellar pain syndrome (RPPS), tinnitus, left ear hearing loss, and tachycardia.  

3.  The Veteran's acute necrotizing pancreatitis is not etiologically related to active service.

4.  A service-connected disability, to include PTSD, did not contribute substantially or materially to the Veteran's cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board notes further that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In May 2006 and June 2006 letters, VA informed the appellant of the evidence necessary to substantiate her claim for DIC benefits, evidence VA would reasonably seek to obtain, and information and evidence for which the appellant was responsible.  A March 2006 letter provided with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2006 VCAA letter did not include a statement of the conditions for which the Veteran was service-connected at the time of his death in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, as the appellant has based her present claim on the contention that the Veteran's cause of death was due to service-connected PTSD, the appellant has demonstrated actual knowledge of the disabilities for which the Veteran was service-connected at the time of his death, and she is not prejudiced by the lack of notice in that regard.  The appellant has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency that may have occurred earlier in the process. 

The Veteran's service treatment records, certificate of death, VA and private treatment records, and the appellant's lay statements and hearing testimony, private medical opinions, and VHA medical opinions have been associated with the claims file.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C. § 5103A(a) , rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). While 38 U.S.C.A. § 5103A(a)  does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  The Board requested two separate VHA opinions in this case to aid in determining whether service-connected PTSD contributed substantially or materially to the Veteran's cause of death, and to address all of the evidence of record.  The Board finds that the April 2011 and April 2012 opinions along with a May 2012 addendum opinion are adequate for the purposes of adjudication, and include adequate statements of reasons and bases for the opinions rendered based on an accurate factual background as established by the evidence of record.  For these reasons, the Board finds that the duties to notify and assist the appellant in substantiating her claim has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011). 

B.  Law and Analysis

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2011).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

Principal Cause of Death 

The Veteran's certificate of death shows that he died in May 2006.  His certificate of death lists the immediate cause of death as acute necrotizing pancreatitis ("gallstone pancreatitis") due to or as a consequence of hepatopancreatic duct obstruction due to or as a consequence of impacted chloedocholithiasis.  The interval between the onset of acute necrotizing pancreatitis and death was noted to be days, the interval between the onset of hepatopancreatic duct obstruction and death was noted to be weeks, and interval between the onset of impacted chloedocholithiasis and death was noted to be months.  No other significant conditions were listed as contributing to death.  The Board finds that the Veteran's cause of death is shown to be due to acute necrotizing pancreatitis or gallstone pancreatitis.  

A May 2006 coroner's report also reflects a final diagnosis of acute necrotizing pancreatitis (gallstone pancreatitis), necrotizing pancreatitis of the pancreatic head, and impacted choledocholithiasis.  The coroner's opinion was that the cause of the Veteran's death was acute necrotizing pancreatitis due to obstruction of the hepatopancreatic duct by choledocholithiasis, noting that choledocholithiasis refers to "stones" within the biliary tree.  The report indicated that the Veteran had a toothache and abdominal pain for two days prior to his death, and that he had been taking morphine for pain.  He had been unable to urinate or have a bowel movement during the day prior to his death.  He was found dead in his bed by his wife in the early morning hours. 

At the time of his death, the Veteran was service-connected for PTSD, GERD, lumbar myofascial strain, left knee RPPS, tinnitus, left ear hearing loss, and tachycardia.  

Service treatment records show reflect treatment for gastrointestinal complaints and a history of splenectomy in 1990, but do not reflect complaints, diagnoses, or treatment related to pancreatitis or gallstones.  

Private treatment records show that the Veteran was treated for chronic abdominal pain from 2002 until his death in 2006.  His symptoms included nausea, chronic heartburn, and alternating bowel habits of diarrhea and constipation, and occasional vomiting.  A September 2002 CT scan showed that the Veteran's pancreas, adrenal glands, and kidneys were normal.  An October 2005 CT scan completed also showed no evidence of acute pathology or obstruction.  Additionally, the Veteran had a CT scan in December 2005 for lower left quadrant pain, as well as a random colon biopsy and an esophagus biopsy.  The CT shows that the visible portions of the liver, pancreas, and adrenals were normal.  The gallbladder was partially distended with no apparent abnormality.  

The earliest medical evidence of pancreatitis was at the time of the Veteran's death in May 2006, with an acute onset days prior.  Based on a review of service treatment records, the Board finds that the Veteran did not experience chronic symptoms of pancreatitis in service.  The medical evidence of record shows that the Veteran was diagnosed with pancreatitis at the time of his death in May 2006, and the onset of contributory impacted choledocholithiasis was shown to be months prior, approximately 3 years after the Veteran's separation from service.  An April 2011 VHA opinion shows that there is no data suggesting a relationship between splenectomy and pancreatitis.  Additionally, the Board finds it probative that no pathology or obstruction was shown on an October 2005 CT and the pancreas and gallbladder were normal and without apparent abnormality on a December 2005 CT scan.  The evidence of record shows that pancreatitis had its onset in 2006 and does not establish a nexus between the Veteran's pancreatitis and service.  The Board finds, therefore, that the Veteran's cause of death, diagnosed as acute necrotizing pancreatitis, is not shown to have been directly incurred in service.  

Contributory Cause of Death

The appellant contends that the Veteran's cause of death is due to alcoholism due to PTSD.  The Veteran was service-connected for PTSD at the time of his death.    Therefore, the appellant may establish service connection for the Veteran's cause of death in this case by showing that PTSD contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. 
§§ 3.303(d), 3.312(c) (2011).  

VA treatment records dated in 2005 show that the Veteran had a history of alcohol abuse.  He was taking Antabuse in October 2005, and was noted to be drinking alcohol and taking Antabuse at the same time.  The appellant has submitted lay evidence from herself and from other witnesses testifying to the Veteran's PTSD symptoms and alcohol abuse prior to his death.  The Board finds that the record establishes that the Veteran had diagnosed alcohol abuse prior to his death.  The Board additionally finds that the Veteran's VA psychiatrist, Dr. W.Y., has provided competent evidence, in the form of his hearing testimony and written statements, which relate the Veteran's alcohol abuse to service-connected PTSD.  Dr. W.Y. is the Veteran's VA treating psychiatrist and is thus acquainted with the Veteran's psychiatric diagnoses and symptomatology.  The Board finds, therefore, that he has provided probative medical evidence relating the Veteran's alcohol abuse to PTSD.  

The Board finds, therefore, that at issue in this case, is whether alcohol abuse due to PTSD contributed substantially or materially to the Veteran's cause of death.  The Board notes that there is conflicting lay and medical evidence of record in that regard. 

According to the United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  The Board finds, first that the most probative evidence in this case, pertaining to the Veteran's cause of death, are his certificate of death and a May 2006 coroner's report.  These records clearly show that the Veteran's cause of death was due to acute necrotizing pancreatitis or gallstone pancreatitis.  The coroner's report was based on a contemporaneous examination of the Veteran's body, to include an autopsy, external, internal, and microscopic examinations.  The coroner clearly opined that his cause of death, gallstone pancreatitis, was due to obstruction of the hepatopancreatic duct by choledocholithiasis, noting that choledocholithiasis refers to "stones" within the biliary tree.  The coroner's opinion was provided at the time of the Veteran's death for the purpose of identifying his cause of death.  The Board has accorded great probative value to the findings from the May 2006 corner's report in this case.  

While a certificate of death and May 2006 coroner's report clearly implicate gallstones as the cause of the Veteran's acute necrotizing pancreatitis, the appellant contends, instead that the Veteran's pancreatitis is related to his alcohol abuse, which is in turn related to service-connected PTSD.  The appellant has submitted medial and lay opinions and medical treatise evidence in support of this claim.

In a January 2007 letter, a physician's assistant stated that the Veteran was his patient at Evans Army Hospital for numerous medical problems.  He stated that it was doubtful that the Veteran's gastroesophageal surgeries were related to his cause of death as listed on his death certificate, and alcohol abuse was much more likely the etiology.  The Board notes that while the physician's assistant opined that alcohol abuse was a likely etiology for the Veteran's cause of death, the specific cause of death was not discussed by the physician's assistant, nor were gastroesophageal surgeries noted on the Veteran's death certificate.  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Because the factual background on which this opinion is based is unclear, and because the physician's assistant did not provide any reasons and bases for the opinion rendered, the Board finds that the opinion is of no probative value in this case.  

The appellant has submitted medical treatise evidence in support of her claim.  An article on pancreatic causes implicates alcohol abuse and gallstones as the two main causes of pancreatitis, stating that most cases of chronic pancreatitis are due to alcohol abuse.  The appellant also submitted articles relating PTSD to alcohol abuse.  As the Board has already discussed above, the Board finds that probative evidence of record relates the Veteran's alcohol abuse to PTSD.  Insomuch as the appellant has submitted medical treatise evidence regarding the cause of pancreatitis, the Board finds that these correlations are too speculative to establish a causal relationship between the Veteran's pancreatitis and alcohol abuse.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In that regard, the article submitted by the appellant also relates pancreatitis to gallstones, which are implicated by his certificate of death and the May 2006 corner's report.  Additionally, the article submitted by the appellant relates alcohol abuse to "chronic" pancreatitis; which the Veteran was not diagnosed with.  Instead, the evidence of record reflects a diagnosis of "acute" necrotizing pancreatitis.  The Board notes that generic texts, such as the ones offered, which do not address the facts of this particular Veteran's case with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  For these reasons, the Board finds that the medical treatise evidence offered by the appellant does amount to probative evidence of a nexus between the Veteran's cause of death and alcohol abuse. 

The Veteran's VA psychiatrist, Dr. W.Y. has submitted several statements and has provided testimony which relates the Veteran's alcohol abuse to PTSD, and in turn, the Veteran's necrotizing pancreatitis to alcohol abuse.  In a September 2007 opinion, Dr. W.Y. indicated that chronic effects of stress led to chronic deterioration in Veteran's internal organs, thereby resulting in his death.  During an April 2010 Board hearing, Dr. W.Y. testified that the Veteran's alcohol use due to PTSD contributed to chronic pancreatitis.  He stated that the Veteran never had a diagnosis of gallstones, and stated that the Veteran's autopsy did not show stones, but simply showed some inflammation in the gall ducts and some sludge at that point.  He reported reading articles which indicate that most cases of chronic pancreatitis were related to alcoholism.  Dr. W.Y. indicated that the Veteran's left lower quadrant pain in 2005 was indicative of long-standing chronic pancreatic inflammation along with GERD and esophagitis.  

With respect to Dr. W.Y.'s opinion, indicating that the chronic effects of stress ultimately led to chronic deterioration the Veteran's internal organs, resulting in death; the Board finds that this opinion is not probative, as it is not responsive to the question of whether PTSD or alcohol abuse resulted in pancreatitis, and it does not clearly address the pathology leading to any identified cause of death.  Dr. W.Y. has also essentially testified that the Veteran's alcohol abuse resulted in chronic pancreatitis; however, the Veteran's cause of death in this case is not due to chronic pancreatitis, but is shown to be acute necrotizing pancreatitis.  While Dr W.Y. indicated that the Veteran's left lower quadrant pain in 2005 was indicative of long-standing chronic pancreatic inflammation along with GERD and esophagitis, he does not provide reasons and bases for this opinion.  While the Board finds that Dr. W.Y.'s opinion is of some probative value in this case, as it was based in part, on a review of the Veteran's autopsy, as well as Dr. W.Y.'s own treatment of the Veteran as a psychiatrist; due to inconsistencies with his opinions with factual findings of record as noted above, and the lack of reasons and bases related to his finding of long-standing chronic pancreatic inflammation, the Board requested a VA medical opinion from a gastroenterologist for clarification.  

An April 2011 VHA opinion was completed by the Chief of Gastroenterology at the VA Medical Center in Richmond, Virginia.  The April 2011 VHA examiner concurred with the coroner's report that acute necrotizing pancreatitis was due to choledocholithiasis, and not alcohol, as the cause of the Veteran's death.  The VHA examiner noted that the autopsy demonstrated microlithiasis (small stones) obstructing the lumen of the hepatopancreatic duct.  She stated that sludge and microlithiasis were recognized and well-substantiated causes of pancreatitis and it was well recognized that patients may manifest choledocholiathiasis and sludge within the bile ducts in the absence of stones or sludge within the gall bladder.  She opined that it was unlikely that alcohol had a role in pancreatitis since, despite the fact that the Veteran was a chronic alcohol abuser, he had no prior episode of alcohol-induced pancreatitis, clinically or by laboratory.  In addition, several CT scans and plain films of the abdomen showed no evidence of acute or chronic pancreatitis or pancreatic calcifications.  Although patients with alcohol-induced cirrhosis (fibrosis of the liver) may be predisposed to form calcified gallstones, there was no cirrhosis at autopsy, grossly or microscopically.  Thus, the VHA examiner opined that the Veteran's PTSD and/or alcohol abuse were not related causally or etiologically to the impacted choledocholithiasis or acute necrotizing pancreatitis.  She stated instead, that the overwhelming evidence points to acute necrotizing/hemorrhagic pancreatitis as a result of choledocholithiasis as the etiology of the Veteran's death.  

The Board finds that the April 2011 VHA opinion is probative in this case, as it was completed by a specialist in gastroenterology, who the Board finds is more qualified to identify the pathology related to the Veteran's pancreatitis than the Veteran's treating psychiatrist.  The VHA examiner provided a clear opinion confirming that the Veteran's cause of death was due to acute necrotizing pancreatitis due to choledocholithiasis.  She further opined that the Veteran's PTSD and alcohol abuse were not related to the Veteran's cause of death.  These opinions were based on specific findings cited from the May 2006 coroner's report, and CT scans showing that the Veteran did not have alcohol-induced pancreatitis or cirrhosis at autopsy.   The Board finds that the VHA opinion is clear and well reasoned, and is well supported by factual findings of record.  Thus, the Board finds that the opinion is probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).

Subsequent to the April 2011 VHA opinion, the appellant submitted additional medical evidence and lay testimony in support of her claim. In a July 2011 letter, Dr. M., the Veteran's uncle, stated that the Veteran's records and autopsy confirm attribution of alcoholism and addiction to his death.  He indicated that the autopsy showed alcoholic liver disease.  While Dr. M.'s opinion tends to indicate that the Veteran's autopsy report reflects alcoholic liver disease, the Board finds that he did not provide a clear statement of reasons and bases for the opinion stating that the Veteran's death was attributed to alcoholism and addiction.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The record also contains a July 2011 letter and December 2011 testimony from K.B.  K.B. is not a physician, but works in the field of substance abuse and addiction.  He indicated that the Veteran's alcohol problems were directly related to PTSD based on his review of the records and his personal relationship with the Veteran.  He reported that the Veteran's autopsy showed alcohol-induced damage to the Veteran's liver and indicated that the damage to the pancreas was due to alcohol.  While K.B.'s statements are probative in identifying the Veteran's problems with alcohol abuse, because he is not a physician and does not have expertise in the area of gastroenterology, the Board finds that he is not competent to render an opinion relating the Veteran's alcohol abuse to the Veteran's cause of death, which in this case was acute necrotizing pancreatitis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   For these reasons, the Board finds that K.B.'s opinion with regard to the cause of the Veteran's death is of little probative value.

Because additional lay and medical evidence was submitted in support of the appellant's claim subsequent to the April 2011 VHA opinion, the Board requested a second VHA opinion.  An April 2012 VHA opinion and May 2012 addendum opinion provided by a VA physician confirmed, based on findings on the Veteran's autopsy, that his cause of death was acute necrotizing pancreatitis due to gallstone obstruction of the heptopancreatic duct.  He opined that although the Veteran did suffer from alcohol abuse, alcoholism did not materially contribute to his death.  In that regard, the only anatomical evidence of alcohol damage at autopsy were liver findings, which did reveal alcoholic liver disease.  However, it was not severe enough to contribute to the Veteran's death.  The VHA examiner reasoned that the Veteran had hepatic fibrosis but not full blown cirrhosis.  Furthermore, the Veteran did not have manifestations of decompensated alcoholic liver disease, GI bleeding, ascites, or hepatic encephalopathy.   The VHA examiner opined, therefore, that the Veteran's death was not related to alcohol abuse. 

The Board finds that the April 2012 VHA opinion and May 2012 addendum are probative in this case, as it included a clear opinion and included reasons and bases for the opinion rendered based on factual findings of record and based on the VHA physician's own medical expertise.  The April 2012 VHA examiner confirmed findings from the May 2006 corner's report and the April 2011 VHA opinion showing that the Veteran's cause of death was acute necrotizing pancreatitis due to gallstone obstruction of the heptopancreatic duct, and was not related to alcohol abuse.  While the VHA examiner confirmed some findings of alcoholic liver disease on the Veteran's autopsy, his opined that it was not severe enough to contribute the Veteran's death, and provided adequate reasoning for this opinion as discussed above.  The Board finds, therefore, that the April 2012 VHA opinion is also probative with regard to whether alcohol abuse contributed to the Veteran's cause of death.

The Board finds, in this case that the competent, credible, and probative evidence in this case, provided by the Veteran's certificate of death, May 2006 coroner's report, April 2011 VHA opinion, and the April 2012 VHA opinion and May 2012 addendum clearly show that the Veteran's cause of death, acute necrotizing pancreatitis, was due to gall stone obstruction, and PTSD and alcohol abuse did not contribute substantially or materially to cause death.  The Board finds that this evidence outweighs the medical opinions provided by Dr. W.Y. and Dr. M., as discussed above, which were not based on a fully accurate factual background, and did not include sufficient reasons and bases for the opinions rendered.  The Board finds it probative, that while W.Y. testified that the Veteran's autopsy did not show gallstones and that it only showed "some sludge," the April 2011 VHA examiner clarified that the autopsy in fact demonstrated microlithiasis or small stones obstructing the lumen of the hepatopancreatic duct.  She stated that sludge and microlithiasis were recognized and well-substantiated causes of pancreatitis.  Similarly, while Dr. M. noted evidence of alcoholic liver disease on the autopsy report, the April 2012 VHA examiner clarified that hepatic fibrosis shown on autopsy did represent alcoholic liver disease, but the Veteran did not have full blown cirrhosis, or manifestations of decompensated alcoholic liver disease, GI bleeding, ascites, or hepatic encephalopathy.  Thus, his alcoholic liver disease was not severe enough to contribute to his cause of death.  VHA opinions provided a more through reasoning for the opinions expressed, and the opinions were more clearly based on the factual findings shown by the medical evidence of record as opposed to opinions provided by Dr. W.Y. and Dr. M. which appear to be based on little more than conjecture.  For these reasons, the Board has accorded greater probative weight to the VHA opinions in this case.
  
As the current appeal turns on the question of medical causation, specifically, whether alcohol abuse due to PTSD contributed materially or substantially to the Veteran's cause of death, the Board finds that the appellant's testimony in this regard, as well as the testimony of K.B. is not probative.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In light of the competent, credible, and probative medical evidence on the issue of causation presented in the VHA opinions discussed above, the Board finds that the appellant's assertions with respect to causation are of little probative value.  

For all of the reasons discussed above, the Board finds that the weight of the evidence, both lay and medical, does not show that alcohol abuse related to PTSD contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  The Veteran's other service-connected disabilities are not otherwise shown to be related to his cause of death.  The Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for the Veteran's cause of death is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


